Applicability of 3 U.S.C. § 112 to Detailees Supporting the
                     President’s Initiative on Race

3 U .S C . § 1 1 2 d o e s n o t a p p ly to th e d e ta ils o f e m p lo y e e s to su p p o rt th e P re s id e n t’s In itia tiv e on
    R ace.


                                                                                                                 August 1, 1997

             M e m o r a n d u m O p in io n f o r t h e D e p u t y A s s is t a n t A t t o r n e y G e n e r a l
                                           J u s t ic e M a n a g e m e n t D iv is io n


   You have asked us whether 3. U.S.C. §112 will require the White House to
reimburse the Department of Justice ( “ DOJ” ) and other agencies for details of
employees to support the President’s Initiative on Race.1 On July 24, 1997, we
advised you orally that § 112 would not apply to these details. This memorandum
sets forth our reasoning.
   As explained to us by the White House Counsel and by your office, the Presi­
dent’s Initiative on Race will be supported by a Presidential Advisory Committee,
known as the President’s Advisory Board on Race, and by an Initiative staff
headed by an Executive Director. The Board has been chartered by the DOJ, and
the entire staff of the Initiative is to be detailed to DOJ. The Initiative staffs
functions can be divided into two categories. The staff will provide administrative
services, research, and other support to the President’s Advisory Board on Race.
The Initiative staff will also undertake activities apart from its support of the
Board. These latter activities will further the President’s Initiative on Race, but
will not be at the behest of or for the use of the Advisory Board. The current
plan calls for the Initiative staff to be housed in the White House complex and
to have frequent interaction with White House staff.
   Section 112 of title 3 requires any covered White House office2 to which an
employee has been detailed to reimburse the detailing agency for the pay of each
employee

                        (1) who is so detailed, and
                        (2) who is performing services which have been or would
                        otherwise be performed by an employee of such office,

             for any period occurring during any fiscal year after 180 calendar
             days after the employee is detailed in such year.

  1See Memorandum for Dawn Johnsen, Acting Assistant Attorney GeneraJ, Office o f Legal Counsel, from Janjs
A. Sposato, Deputy Assistant Attorney General, Justice Management Division (June 20, 1997).
  2 The offices covered by § 112 are the White House Office, the Executive Residence at the White House, the
Office o f the Vice President, the Domestic Policy Staff, and the Office of Administration. 3 U.S.C. § 112.


                                                                 119
                          O pinions o f the O ffice o f Legal C ounsel in Volum e 21


3 U.S.C. § 112 (1994). Neither §112 nor any other statute defines the term
“ detail.” The Federal Personnel Manual, which has been discontinued, formerly
defined a detail as “ the temporary assignment of an employee to a different posi­
tion for a specified period, with the employee returning to his regular duties at
the end of the detail.” Letter for Honorable William D. Ford, Chairman, Com­
mittee on Post Office and Civil Service, House of Representatives, B-224033,
1987 WL 101529 (C.G.) at *2 (Jan. 30, 1987). While the Initiative staff will
be detailed to DOJ, they will be housed in the White House complex and will
have daily interaction with White House staff. You have therefore asked us
whether § 112 will apply to detailees serving on the Initiative staff.
   We thus consider whether § 112 applies to details of agency employees to the
Initiative staff to carry out Board and non-Board activities. Because such details
will be details to DOJ rather than to the White House, we have concluded that
§ 112 will not apply in either case.

                                          I. Board Activities

  The President’s Advisory Board on Race is a presidential advisory committee
chartered by the Attorney General pursuant to the Federal Advisory Committee
Act (“ FACA” ), 5 U.S.C. app. 1 (1994). See Exec. Order No. 13050, 62 Fed.
Reg. 32,987 (1997). FACA provides that an agency is “ responsible for providing
support services for each advisory committee established by or reporting to it
unless the establishing authority provides otherwise.” 5 U.S.C. app. 1, § 12(b).
FACA thus requires DOJ to fund the support of the Advisory Board, including
support provided to the Board by the Initiative staff. If other agencies provide
services to the Board beyond the participation of agency representatives3 or the
provision of information, DOJ would reimburse those agencies. Services of a
detailed agency employee in support of the Advisory Board will thus support a
DOJ function rather than a White House function. Because those services will
not be in support of the White House, the employees will not be detailed to the
White House and § 112 will not apply.

                                      II. Non-Board Activities

  As you have described them to us, the Initiative’s non-Board activities can be
characterized as an interagency venture on race. The Initiative staff will investigate
and evaluate programs and policies in a variety of areas, including criminal justice,
housing, education, employment, and health. The Initiative staff is likely to include
representatives and detailees from several agencies, including the Departments of

    3 An “ agency representative” is an agency em ployee who represents his or her home agency on a task force
o r working group. See U S General Accounting O ffice, Personnel Practices- Schedule C and Other Details to the
Executive Office o f the President at 14 (Nov. 6, 1992).


                                                     120
        A pplicability o f 3 U.S.C. § 112 to Detailees Supporting the P resident's Initiative on Race


Justice, Education, Housing and Urban Development, Labor, Treasury, and Health
and Human Services.
   The Department of Justice plans to fund the support of this interagency venture.
While section 613 of the most recent Treasury appropriation prohibits “ inter­
agency financing” of such ventures — i.e. support from more than one agency
or instrumentality — absent specific statutory authority,4 it does not “ prevent a
single agency with a primary interest in the success of [an] entire interagency
venture from picking up the total cost.” 5 In Re: U.S. Equal Employment Oppor­
tunity Commission Funding of Federal Executive Boards , B-219795, 1986 WL
64098 (C.G.) at *2 (Sept. 29, 1986) (emphasis added) (one agency can pay for
a Federal Executive Board (“ FEB” ) banquet, but banquet cannot be funded on
a per capita basis). “ However, in order to justify an expenditure of appropriated
funds for an interagency venture, an agency must have a substantial stake in the
outcome of the interagency endeavor and the success of the interagency venture
must further the agency’s own mission, programs or functions. . . . [I]f more
than one agency has an equal stake in the success of the venture, an agreement
must be reached as to which one will assume the total burden.” 67 Comp. Gen.
at 29. (emphasis added).
   The Department therefore may use its appropriated funds to cover the expenses
of the Initiative’s non-Board activities if it has a “ substantial stake” in the out­
come of those activities and that outcome will further DOJ’s own mission, pro­
grams, or functions. You have advised us that the Department has so concluded
and that the Initiative staff will be detailed to the Civil Rights Division; thus,
there does not appear to be any question that this condition is satisfied.6
Employees detailed to support those activities will be performing functions of
DOJ rather than the White House. Accordingly, the employees will not be
“ detailed” to the White House and § 112’s restrictions will not apply.

   4 Section 613 states:
      No part o f any appropriation contained in this or any other Act shall be available for interagency financing
      o f boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether
      or not they are interagency entities) which do not have a prior and specific statutory approval to receive
      financial support from more than one agency or instrumentality.
Treasury, Postal Service, and General Government Appropriations Act, 1997, Pub. L. No. 104—208, §613, 110 Stat.
3009-314, 3009-356 (1996). Mere agency participation in an interagency group, such as attendance at interagency
meetings or functions, does not constitute financial support o f the interagency venture as a separate entity o r organiza­
tion and is not prohibited by section 613 See 67 Comp Gen. 27, 29 (1987)
   5 See 67 Comp Gen. at 28, 65 Comp Gen. 689, 692 (1986) (one agency can support FEB). The predecessors
to section 613 applied to Federal Executive Boards.
   6 If this condition were not satisfied, the use o f the Department’s appropriation would violate 31 U.S.C § 1301(a)
(1994), which restricts the use of appropriations to “ the objects for which the appropriation ] w[as] m ade.” Section
613 does not provide authority for the Department to expend funds on activities that are not already authorized
by an existing appropriation. C f Memorandum for Jay B Stephens, Special Counsel to the Assistant Attorney Gen­
eral. Criminal Division, from Ralph W. Tan\ Deputy Assistant Attorney General, Office of Legal Counsel at 6
n.8 (Nov 5, 1982) (31 U.S.C §691, now codified at 31 U.S.C § 1346, does not independently authorize expenditures
on interagency committees not otherwise authorized). If you concluded that the condition was somehow not satisfied,
we would be prepared to address the permissible alternatives for funding the Initiative’s non-Board activities


                                                           121
                   O pinions o f the O ffice o f L egal C ounsel in Volum e 21


                                     III. Conclusion

  Section 112 will not apply to a detailee’s service on the Initiative in support
of the Advisory Board on Race because FACA authorizes DOJ, which established
the advisory committee, to provide support to the Board. Detailees supporting
the Board will therefore provide services to DOJ and not to the White House.
Section 112 will not apply to a detailee’s services in support of the Initiative’s
non-Board activities if DOJ can lawfully use its appropriations to support the non-
Board activities and if the Department is the single agency designated to provide
that support.

                                                             RICHARD L. SHIFFRIN
                                                       Deputy Assistant Attorney General
                                                           Office of Legal Counsel




                                              122